Name: COMMISSION REGULATION (EEC) No 2162/93 of 28 July 1993 fixing for the 1993/94 marketing year the amount of the aid for the cultivation of certain varieties of grape intended for drying
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  foodstuff;  farming systems;  agricultural policy
 Date Published: nan

 3 . 8 . 93 Official Journal of the European Communities No L 194/ 13 COMMISSION REGULATION (EEC) No 2162/93 of 28 July 1993 fixing for the 1993/94 marketing year the amount of the aid for the cultivation of certain varieties of grape intended for drying Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 6 (6) thereof, Whereas, pursuant to Article 6 of Regulation (EEC) No 426/86, new aid arrangements in respect of specia ­ lized areas for the cultivation of sultanas, currants and muscatels took effect as from the 1990/91 marketing year ; whereas these arrangements will gradually replace the system of production aid provided for in Article 6a ; Whereas, pursuant to Article 6a ( 1 ) of the abovemen ­ tioned Regulation , per hectare aid may, for the 1993/94 marketing year, account for only 60 % of the minimum price to be paid to producers for the 1989/90 marketing year ; whereas the Community aid per hectare should be set at the level laid down in this Regulation ; Whereas Article 6 ( 1 ), third subparagraph, of Regulation (EEC) No 426/86 provides for the possibility to differen ­ tiate the amount of aid on the basis of the varieties of grapes and on other factors which may affect yield ; whereas it is appropriate to provide such a differentiation by a coefficient derived from the ratio of average yield by category to total average yield ; Whereas, however, it is appropriate to provide that areas having a yield lower than one-third of average yield differentiated for the varieties concerned shall not be considered as specialized areas for the application of the aid arrangements ; whereas therefore aid shall not be granted for the cultivation of such areas ; Whereas it is necessary to determine the aid to be granted to producers who replant their vineyards in order to combat phylloxera under the conditions laid down in Article 6 (4) of Regulation (EEC) No 426/86 ; Whereas verification of the areas used for growing these grapes has revealed no overrun of the maximum guaran ­ teed area fixed in Article 4 of Commission Regulation (EEC) No 2911 /90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying f), as amended by Regulation (EEC) No 1577/91 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 1 . For the 1993/94 marketing year, the per hectare aid for the cultivation of sultanas, currants and muscatels intended for processing pursuant to Article 6 of Regula ­ tion (EEC) No 426/86 shall be ECU 2 045 per hectare of specialized area harvested. For each variety the amount of aid shall be adjusted by the coefficient listed in the Annex. 2. For the application of Article 6 (6) of Regulation (EEC) No 426/86, areas having a yield per hectare less than :  1 000 kilograms of dried grapes for sultanas,  750 kilograms of dried grapes for currants,  200 kilograms of dried grapes for muscatels, shall not be considered as specialized areas. The aid shall not be paid for the cultivation of the abovementioned products on these areas . 3 . Member States shall take all necessary measures for checking this minimum yield. Article 2 Pursuant to Article 6 (4) of Regulation (EEC) No 426/86, the per hectare aid to be granted to producers who replant their vineyards in order to combat phylloxera and who do not receive the aid provided for under the operational programme to combat that disease shall be ECU 3 244 per hectare. The Member States concerned take the administrative provisions needed for the granting of this aid . Article 1 (2) shall not apply in such cases. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 166, 20 . 6 . 1992, p. 5 . 0 OJ No L 278 , 10 . 10 . 1990, p. 35 . (4) OJ No L 147, 12. 6 . 1991 , p. 6. No L 194/ 14 Official Journal of the European Communities 3 . 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX Coefficients applicable for varieties of dried grapes Variety Coefficient Sultanas 1,1201 Currants 1,0044 Muscatels 0,3462